Title: To Alexander Hamilton from William Ellery, 29 August 1791
From: Ellery, William
To: Hamilton, Alexander


Collectors Office [Newport, Rhode Island]Augt. 29th 1791
Sir,
I wrote a letter to you by the Post, last Friday, because I wished to receive as early an information on the subjects mentioned in it as might be convenient.
I am informed that the situation and circumstances of Thomas Cotterell late owner of the Sloop Betsy are such that if the prosecutions to which he is liable should be commenced against him, and be successful he and his family would be utterly ruined. Not long after he had transgressed the Law, he sold said Sloop for six hundred Dollars, and the purchaser has since laid out upon her between two and three hundred Dollars, which Cotterell must repay. He must also pay for the detention of the vessel, and a bill of a cost arising from the trial of the Libell against her amounting to about one hundred and fifty dollars. The intention of the Law, in inflicting fines, penalties and forfeitures in the violation of Law will, I think, by the seizure and condemnation of the Sloop Betsy be fully answered with regard to Cotterell, and it will restrain others, if there should be others, disposed to perpetrate like offences. I would therefore submit it to your better judgment whether prosecutions against him may not be suspended for the present.
I forgot to mention in my letter of the 23d: of this month, that the Ushers submitted judgment, and their Council said that their causes would be carried up to the Circuit Court by writ of Error, to gain time that an application might again be made to you to mitigate the penalties they have incurred.
I have received your circular Letter of the 5th. of this month, and shall carefully attend to the several matters contained in it.
I have not deviated in any instance from the instruction communicated in your circular Letter of the 30th. of Nov. 1789, unless the taking of ninety cents for the Licenses of vessels under twenty tons should be considered as such, and this was done for the reasons which I assigned in my letter of the 12th of July 1790, and because I found that such fees were taken in the District of Boston and Charlestown.
In this District a practice has obtained of measuring vessels of the United States previously registered, and of charging for such admeasurement; but only where there has been a transfer of property of the vessel from citizens of another District to Citizens of this, and the Vessel has been in this District at the time of Registry; and the remeasurement in such cases has been thought proper for the reasons suggested in my letter of the 23d. of this month, and has not excited any dissatisfaction here. Permit me to be more explicit by adding to the reasons suggested in that letter that Sec. 8 of the Act for Registering and clearing vessels &c expressly requires the Surveyor previous to the registering or granting of any Certife. of Registry &c. to deliver a true account in writing of the built &c of every vessel to the person authorized to make such Registry and grant such Certificate thereof: and the form of the Certife. of Regy. expresses that  Survey or of this District having certified to Us &c. Where no Certificate under the hand of a Surveyor of a port or District has been delivered to the Collector of a District in which a subsequent Register made, would it not be improper to issue a Certife. of Regy. expressing that the Surveyor of another District had certified to Us what he had not certified. Must not defacements by erasements and interlineations take place in subseqt. Certifs. of Regy. if new admeasurements should not be made, and would there be any check upon tonnaging? Perhaps the paragraph referred to doth not extend to admeasurements in the cases mentioned. There may have been admeasurements in Districts where vessels may have happened to come.
Inclosed is a copy of the table of fees set up in my office, No Offr. of the Customs is more desirous than I am, that Uniformity may take place with regard to fees, and all proceedings in the Custom Houses of the United States.
This letter is accompanied by a weekly return of monies received and paid, By a List of eight bank notes of the bank of N. York amg. to eight hundred dollars, one moiety of which is now transmitted to the Treasr.
I am, Sir, yr. most obedt. servant
Wm Ellery Collr A Hamilton EsqrSecry of Treasy
